DETAILED ACTION
This communication is in response to the claims filed on 08/05/2020. 
Application No: 16/985,950.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Sangki Park on August 09, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS

1.	(Currently Amended) A computer-implemented method using an object identification model, the method comprising: 
	receiving, from a vehicle, optical scan data and image data in real time as the vehicle moves in a warehouse; 
	recognizing objects that are represented in the image data; 
	determining identifiers that represent the objects;  
	annotating the optical scan data with the identifiers to generate annotated point cloud data; and
	transmitting the annotated point cloud data to a display device configured to present a point cloud based on the annotated point cloud data in real time. 

2.	(Currently Amended) The computer-implemented method of claim 1, wherein recognizing objects includes:
	training [[an]] the object identification model; and
	identifying the objects using the object identification model. 

3.	(Original) The computer-implemented method of claim 2, wherein training an object identification model includes:
	training the object identification model based on the annotated point cloud data. 

4.	(Original) The computer-implemented method of claim 1, further comprising: 
	identifying first annotated objects that are represented in the annotated point cloud data; and
	filtering data indicative of the first annotated objects from the annotated point cloud data, wherein the point cloud is presented without the first annotated objects. 

5.	(Original) The computer-implemented method of claim 4, wherein the first annotated objects include forklifts and humans in the warehouse. 

6.	(Original) The computer-implemented method of claim 1, further comprising: 
	retrieving a rule defining undesired objects; and
removing data representative of the undesired objects from the annotated point cloud data. 

7.	(Original) The computer-implemented method of claim 1, further comprising:
	receiving a user selection of an object; and
	removing data representative of the object from the annotated point cloud data.

8.	(Original) The computer-implemented method of claim 1, wherein the vehicle includes a camera system configured to capture images of the objects and generate the image data, and an optical scan system configured to measure distance to the objects and generate the optical scan data. 

9. 	(Original) The computer-implemented method of claim 8, wherein the optical scan system includes a light detection and ranging (LIDAR) system. 

10.	(Original) The computer-implemented method of claim 1, wherein the vehicle includes a forklift. 

11.	(Original) The computer-implemented method of claim 1, further comprising: 
	generating the annotated point cloud data into a blueprint of the warehouse. 

12.	(Original) A system comprising: 
	a vehicle; 
	a camera affixed to the vehicle and configured to capture images and generate image data; 
	an optical scanner affixed to the vehicle and configured to measure distances to objects and generate spatial scan data; and
	a computing device communicatively coupled to the camera and the optical scanner, the computing device configured to perform operations comprising: 
receiving, from the vehicle, the image data and the optical scan data in real time as the vehicle moves in a warehouse; 
recognizing objects that are represented in the image data; 
determining identifiers that represent the objects;  
annotating the optical scan data with the identifiers to generate annotated point cloud data; and
transmitting the annotated point cloud data to a display device configured to present a point cloud based on the annotated point cloud data in real time. 

13.	(Original) The system of claim 12, wherein recognizing objects includes:
	training an object identification model; and
	identifying the objects using the object identification model. 

14.	(Original) The system of claim 13, wherein training an object identification model includes:
	training the object identification model based on the annotated point cloud data. 

15.	(Original) The system of claim 12, wherein the operations further comprises: 
	identifying first annotated objects that are represented in the annotated point cloud data; and
	filtering data indicative of the first annotated objects from the annotated point cloud data, wherein the point cloud is presented without the first annotated objects. 

16.	(Original) The system of claim 15, wherein the first annotated objects include forklifts and humans in the warehouse. 

17.	(Original) The system of claim 12, wherein the operations further comprises: 
	retrieving a rule defining undesired objects; and
removing data representative of the undesired objects from the annotated point cloud data. 

18.	(Original) The system of claim 12, wherein the operations further comprises:
	receiving a user selection of an object; and
	removing data representative of the object from the annotated point cloud data.

19. 	(Original) The system of claim 12, wherein the optical scanner includes a light detection and ranging (LIDAR) system. 

20.	(Currently Amended) A non-transitory computer-readable storage medium having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
	receiving optical scan data and image data as the vehicle moves in a warehouse; 
	recognizing objects that are represented in the image data; 
	determining identifiers that represent the objects;  
	annotating the optical scan data with the identifiers to generate annotated point cloud data; 
identifying first annotated objects that are represented in the annotated point cloud data; 
	removing data indicative of the first annotated objects from the annotated point cloud data; and 
transmitting the annotated point cloud data to a display device configured to present a point cloud based on the annotated point cloud data, the point cloud being presented without the first annotated objects. 

*** 

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 	 A computer-implemented method using an object identification model, the method    comprising:
receiving, from a vehicle, optical scan data and image data in real time as the vehicle moves in a warehouse;
recognizing objects that are represented in the image data;
determining identifiers that represent the objects;
annotating the optical scan data with the identifiers to generate annotated point cloud data; and
transmitting the annotated point cloud data to a display device configured to present a point cloud based on the annotated point cloud data in real time.

 The representative claim 12 distinguish features are underlined and summarized below: 
 A system comprising:
a vehicle;
a camera affixed to the vehicle and configured to capture images and generate image data;
an optical scanner affixed to the vehicle and configured to measure distances to objects and generate spatial scan data; and
a computing device communicatively coupled to the camera and the optical scanner, the computing device configured to perform operations comprising:
 receiving, from the vehicle, the image data and the optical scan data in real time as the vehicle moves in a warehouse; 
recognizing objects that are represented in the image data; determining identifiers that represent the objects; annotating the optical scan data with the identifiers to generate annotated point cloud data; and
 transmitting the annotated point cloud data to a display device configured to present a point cloud based on the annotated point cloud data in real time.

The representative claim 20 distinguish features are underlined and summarized below:
A non-transitory computer-readable storage medium having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving optical scan data and image data as the vehicle moves in a warehouse;
recognizing objects that are represented in the image data;
determining identifiers that represent the objects;
annotating the optical scan data with the identifiers to generate annotated point cloud data;
identifying first annotated objects that are represented in the annotated point cloud data;
removing data indicative of the first annotated objects from the annotated point cloud data; and
transmitting the annotated point cloud data to a display device configured to present a point cloud based on the annotated point cloud data, the point cloud being presented without the first annotated objects.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 12 and 20 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Bogolea, Zhu-Jiajun and LINK-BRUCE teaches following:
 	Bogolea (US 20200293992 A1) teaches a method for deploying fixed cameras within a store includes: dispatching a robotic system to autonomously navigate along a set of inventory structures in the store and generate a spatial map of the store during a scan cycle; generating an accessibility heatmap representing accessibility of regions of the store to the robotic system based on the spatial map; generating a product value heatmap for the store based on locations and sales volumes of products in the store; accessing a number of fixed cameras allocated to the store; generating a composite heatmap for the store based on the accessibility heatmap and the product value heatmap; identifying a subset of inventory structures occupying a set of locations within the store corresponding to critical amplitudes in the composite heatmap; and generating a prompt to install the number of fixed cameras facing the subset of inventory structures in the store.

Zhu-Jiajun (US 8195394 B1) teaches a system of generating a three-dimensional (3D) scan of an environment includes multiple 3D scanners including a first 3D scanner at respective first and second positions. The system further includes a controller coupled to the 3D scanners. The first 3D scanner acquires a first set of 3D coordinates, the first set of 3D coordinates having a first portion. The second 3D scanner acquires a second set of 3D coordinates, the second set of 3D coordinates having a second portion. The first portion and the second portion are simultaneously transmitted to the controller by the first 3D scanner and the second 3D scanner respectively, while the first set of 3D coordinates and the second set of 3D coordinates are being acquired. The controller registers the first portion and the second portion to each other while the first set of 3D coordinates and the second set of 3D coordinates are being acquired.
 
LINK-BRUCE (US 20190258225 A1) teaches a system and method for performing real-time quality inspection of objects. The system and method include a transport to move objects being inspected, allowing the inspection to be performed in-line. At least one optical acquisition unit is provided that captured optical images of the objects being inspected. The captured optical images are matched to CAD models of objects, and the matched CAD model is extracted. A laser with an illumination light beam has a wavelength in the violet or ultraviolet range then conducts scans of the objects, which are formed into three-dimensional point clouds. The point clouds are compared to the extracted CAD models for each object, where CTF are compared to user input or CAD model information and the object is determined to be acceptable or defective based on the extent of deviation between the point cloud and the CAD model.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
receiving, from a vehicle, optical scan data and image data in real time as the vehicle moves in a warehouse; annotating the optical scan data with the identifiers to generate annotated point cloud data; and transmitting the annotated point cloud data to a display device configured to present a point cloud based on the annotated point cloud data in real time.

Bogolea teaches dispatching a robotic system to autonomously navigate along a set of inventory structures in the store and generate a spatial map of the store during a scan cycle; but failed to teach one or more limitations including, 
 receiving, from a vehicle, optical scan data and image data in real time as the vehicle moves in a warehouse; annotating the optical scan data with the identifiers to generate annotated point cloud data; and transmitting the annotated point cloud data to a display device configured to present a point cloud based on the annotated point cloud data in real time.

Zhu-Jiajun and LINK-BRUCE alone or in combination failed to cure the deficiency of Bogolea.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for automatic identification and annotation of objects in a point cloud in real time. The system can automatically annotate a point cloud that identifies coordinates of objects in three-dimensional space while data is being collected for the point cloud. The system can train models of physical objects based on training data, and apply the models to point clouds that are generated by various point cloud generating devices to annotate the points in the point clouds with object identifiers. The solution of automatically annotated point cloud can be used for various applications, such as blueprints, map navigation, and determination of robotic movement in a warehouse. Further, as applied in a warehouse environment, for example, the system can provide annotated point clouds that allow pallets and other items to be identified easily and accurately in different warehouses, without requiring multiple software programs specifically adapted to various environments of such different warehouses. In some implementations, annotated point clouds can be used in various environments, such as warehouses using automated robots and/or forklifts, to identify different parts, pallets, or items within the environments (e.g., warehouses). Further, three-dimensional aspects of annotated point clouds allow for monitoring a separation in distance between two items in the warehouse, such as a distance separation between a pallet and a pallet carrier (e.g., forklift, robot, etc.). When annotations are known in a point cloud, such annotations can be used in various applications that need annotated point clouds.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645